Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 3/17/2022, in which claims 1, 3-8 are amended, and claims 9-10 are added. Claims 1-10 are currently pending.
Applicant’s amendments made to the Specification are acknowledged. Examiner’s objection to the title is hereby withdrawn, as necessitated by Applicant’s amendments made to the Specification.
Response to Arguments
The interpretation of claims 1-6 under 35 U.S.C. § 112(f) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made.
As to claims 1-8, applicants submit the following argument.
“In contrast to Applicant's claimed feature, as can be seen from the above disclosure of Kang, the available menu items of Kang include view channel information, view program information, and view additional information (see [0215]), which do not reside in the image display device 100. Thus, Kang's menu items are wholly insufficient to teach Applicant's claimed feature of "display element in the presentation image".”

The examiner respectfully disagrees. Kang discloses that the user may select (user input) a program or channel (display element) on display 260 of the augmented remote controller 200 that is displayed on the main image (display content) of the image display apparatus [See ¶-226]. After the user selects the program or channel, additional information is displayed [See ¶-226-227]. The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]. A skilled artisan would understand that display of the genre information includes acquiring the information.
Applicant’s arguments dated 3/17/2022 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20110138416 A1 thereafter "Kang"), in view of Brailovskiy et al (US 10311409 B1 thereafter "Brailovskiy").
As to claim 1, Kang discloses a terminal device comprising: a display device; [Augmented remote controller 200 (terminal device) includes a display 260 [See ¶-117]]
an image capture device configured to capture an image of an electronic device to generate a captured image, the electronic device being in a state where display content including at least one display element is displayed on a display screen; and a processor configured to: [A camera (image capture device) is included in the augmented remote controller 200 [See ¶-125-126]. Fig 16A shows that the controller 200 displays and identifies the image display apparatus 100 (electronic device) and the main image 1400 (display element) on the apparatus [See ¶-214-215]. Controller 280 (processor) provides overall control of the augmented remote controller 200 [See ¶-134]]
generate, based on the captured image, a presentation image corresponding to the display content; cause the display device to display the presentation image; [Fig 17b shows that the augmented remote controller 200 displays the captured image of the image display apparatus 100 displaying the EPG image (display content) [See ¶-226]]
receive a user input of selecting a display element in the presentation image, the display element being a display element of the at least one display element included in the display content; [The user may select (user input) a program or channel (display element) on display 260 of the augmented remote controller 200 that is displayed on the main image (display content) of the image display apparatus [See ¶-226]]
acquire model information indicating a model of the electronic device; [The controller 200 may determine the type of apparatus 100 [See ¶-55]. The type information may include the model name or product name (respectively "model of the electronic device") [See ¶-54]. Controller 280 performs overall control of controller 200 [See ¶-134]]
acquire descriptive information including descriptive text of the selected display element … ; and [After the user selects the program or channel, additional information is displayed [See ¶-226-227]. The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]. A skilled artisan would understand that display of the genre information includes acquiring the information]
cause the display device to display the descriptive text [After the user selects the program or channel, additional information is displayed [See ¶-226-227]. The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]].
However, Kang does not teach "descriptive text … associated with the model information". (Emphasis added.)
On the other hand, Brailovskiy does teach "descriptive text … associated with the model information". (Emphasis added.)
Brailovskiy discloses that product information 1316 (descriptive text) that is specific to a determined model is identified [See Col 19, Ln 43-51]. A prompt is shown to order the product 1316 [See Col 19, Ln 59-61]. Additional information, such as how to handle issues, informing about the meaning of an indicator, and repair services to contact (respectively descriptive text) may be shown [Se Col 16, Ln 63- Col 17, Ln 2].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kang's content associated information to incorporate the teachings of Brailovskiy's model associated information.
Motivation to do so would be to overcome the drawbacks of the prior art which do not make readily apparent what the device is communicating, as taught by Brailovskiy [See Col 1, Ln 13-16].
As to claim 3, Kang, and Brailovskiy disclose the terminal device according to claim 1, wherein the processor generates, as the presentation image, an image in which the display content is reproduced [Kang, Fig 16A shows that the controller 200 displays the image display apparatus 100 (electronic device) and the main image 1400 (display content) on the apparatus [See ¶-214-215]].  
As to claim 4, Kang, and Brailovskiy disclose the terminal device according to claim 1, wherein the processor acquires the descriptive information via the Internet in response to the user input [Kang, The internet is used to retrieve the information related to the apparatus 100 [See ¶-40]].  
As to claim 5, Kang, and Brailovskiy disclose the terminal device according to claim 1, wherein the processor is further configured to identify a model of the electronic device, based on a partial image corresponding to the display content in the captured image [Kang, The controller 200 may determine the type of apparatus 100 via the camera [See ¶-55]. Fig 16A shows that the image may include the main image 1400 (display element) on the apparatus [See ¶-214-215]. The type information may include the model name or product name (respectively "model of the electronic device") [See ¶-54]. Controller 280 performs overall control of controller 200 [See ¶-134]].
As to claim 7, Kang discloses an information processing method executed by a terminal device including a display device, and [Augmented remote controller 200 (terminal device) includes a display 260 [See ¶-117]]
an image capture device configured to capture an image of an electronic device to generate a captured image, the electronic device being in a state where display content including at least one display element is displayed on a display screen, [A camera (image capture device) is included in the augmented remote controller 200 [See ¶-125-126]. Fig 16A shows that the controller 200 displays and identifies the image display apparatus 100 (electronic device) and the main image 1400 (display element) on the apparatus [See ¶-214-215]]
the information processing method comprising processes of: generating, based on the captured image, a presentation image corresponding to the display content; causing the display device to display the presentation image; [Fig 17b shows that the augmented remote controller 200 displays the captured image of the image display apparatus 100 displaying the EPG image (display content) [See ¶-226]]
receiving a user input of selecting a display element in the presentation image, the display element being a display element of the at least one display element included in the display content; [The user may select (user input) a program or channel (display element) on display 260 of the augmented remote controller 200 that is displayed on the main image (display content) of the image display apparatus [See ¶-226]]
acquiring model information indicating a model of the electronic device; [The controller 200 may determine the type of apparatus 100 [See ¶-55]. The type information may include the model name or product name (respectively "model of the electronic device") [See ¶-54]. Controller 280 performs overall control of controller 200 [See ¶-134]]
acquiring descriptive information including descriptive text of the selected display element …; and [After the user selects the program or channel, additional information is displayed [See ¶-226-227]. The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]. A skilled artisan would understand that display of the genre information includes acquiring the information]
causing the display device to display the descriptive text [After the user selects the program or channel, additional information is displayed [See ¶-226-227]. The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]].
However, Kang does not teach "descriptive text … associated with the model information". (Emphasis added.)
On the other hand, Brailovskiy does teach "descriptive text … associated with the model information". (Emphasis added.)
Brailovskiy discloses that product information 1316 (descriptive text) that is specific to a determined model is identified [See Col 19, Ln 43-51]. A prompt is shown to order the product 1316 [See Col 19, Ln 59-61]. Additional information, such as how to handle issues, informing about the meaning of an indicator, and repair services to contact (respectively descriptive text) may be shown [Se Col 16, Ln 63- Col 17, Ln 2].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kang's content associated information to incorporate the teachings of Brailovskiy's model associated information.
Motivation to do so would be to overcome the drawbacks of the prior art which do not make readily apparent what the device is communicating, as taught by Brailovskiy [See Col 1, Ln 13-16].
As to claim 8, Kang, and Brailovskiy disclose the non-transitory storage medium recording a program for causing a computer to perform processing that is performed by the processor provided in the terminal device according to claim 1 [Kang, Storage 220 stores programs and applications to operate the controller 200 [See ¶-122]. Controller 280 (processor) within controller 200 is described as performing the functions of the units described in claim 1].
As to claim 9, Kang, and Brailovskiy discloses the terminal device according to claim 1, wherein the descriptive text describes meaning of the selected display element [The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]. The broadest reasonable interpretation of "describes meaning" includes any additional information about the selected display element].
As to claim 10, Kang, and Brailovskiy discloses the information processing method according to claim 7, wherein the descriptive text describes meaning of the selected display element [The additional information may be the genre of a broadcast received on the channel (descriptive text) [See ¶-224]. The broadest reasonable interpretation of "describes meaning" includes any additional information about the selected display element].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20110138416 A1 thereafter "Kang"), in view of Brailovskiy et al (US 10311409 B1 thereafter "Brailovskiy"), in view of Tsuruta et al (US 20100088634 A1 thereafter "Tsuruta").
As to claim 2, Kang, and Brailovskiy do not disclose "wherein the display element is a pictogram."
On the other hand, Tsuruta does teach "wherein the display element is a pictogram."
Tsuruta discloses that when a user selects an icon (pictogram) operation guidance 390 (descriptive text) is displayed nearby, as shown in Fig 32 [See ¶-339]. The operation guidance includes the name of the application icon and a method for operating the application [See ¶-198].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kang's content associated information, and Brailovskiy's model associated information to incorporate the teachings of Tsuruta's operation guidance.
Motivation to do so would be to allow the user to understand what operations on an application can activate it, as taught by Tsuruta [See ¶-343].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20110138416 A1 thereafter "Kang"), in view of Brailovskiy et al (US 10311409 B1 thereafter "Brailovskiy"), in view of Harada et al (US 20140146179 A1 thereafter "Harada").
As to claim 6, Kang, and Brailovskiy do not disclose "wherein the descriptive information further includes a Uniform Resource Locator (URL) of a Web page associated with the display element, and the processor causes the display device to further display a hyperlink to the Web page".
On the other hand, Harada does teach "wherein the descriptive information further includes a Uniform Resource Locator (URL) of a Web page associated with the display element, and the processor causes the display device to further display a hyperlink to the Web page".
Harada discloses that an image of a device display panel and the device model are used to determine candidate images of the display panel UI [See ¶-45-46, 53, 91]. Determined candidate images (display element/hyperlink) are displayed along with the image of the device [See ¶-69]. If a candidate image (hyperlink) is selected, the corresponding URL webpage is retrieved and displayed to the user [See ¶-75-77].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kang's content associated information, and Brailovskiy's model associated information to incorporate the teachings of Harada's device URLs.
Motivation to do so would be to allow a user to easily access detailed support information of a product, as taught by Harada [See ¶-3, 87].

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173